Messmore, J.
The opinion contains the following language: “We believe the question is not so much whether there was a submissible issue for a jury as whether Thompson was negligent as a matter of law.” “He had a clear duty to exercise due care in attempting to pass the deceased. We do not believe he did. It is also evident he did not have his truck under reasonable control when *398hé attempted to pass.” “It may well be that when Thompson became aware of the car behind him, he was in an emergency situation from which hé could not extricate himself. Yet the situation was one of his own making. It was brought on by his own actions and omissions.”
As a matter of clarification, the foregoing conclusions were not intended to control the rulings of the trial court or the manner of its submission to the jury if it be determined that a jury question is presented.
With this clarification of our opinion, the motion for rehearing is overruled.
Original, Opinion Clarified.
Motion for Rehearing Overruled.